Order of Monroe County Court and order of Rochester City Court reversed on the law and facts, without costs of this appeal to either party, and motion granted, without costs. Memorandum: This action was commenced May 8, .1942, and issue was joined May 14, 1942; it was placed on the trial calendar June 24, 1942. While there may have been a reasonable excuse for the delay until the fall of 1945 as shown by the affidavit of plaintiff’s counsel, we find no reasonable excuse for the failure to prosecute the ease since that time. The motion to dismiss should have been granted. (Wilkolaski v. Hanavan, 149 Misc. 838, affd. 240 App. Div. 867; Williams v. McIntyre, 275 App. Div. 792; Ducharme v. Rowe, 273 App. Div. 974; Kellner v. Kener, 216 App. Div. 244.) All concur. (Appeal from an order of Monroe County Court affirming an order of Rochester City Court denying a motion by defendant to dismiss the complaint for failure to prosecute.) Present — MeCurn, Vaughan, Kimball. Piper and Wheeler, JJ. [See 282 App. Div. 850.]